TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00514-CR



                                      Denise White, Appellant

                                                   v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
       NO. D-1-DC-06-202625, HONORABLE JULIE KOCUREK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Denise White seeks to appeal an order deferring adjudication entered after she

pleaded guilty to aggravated assault. The trial court has certified that this is a plea bargain case and

White has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id. rule

25.2(d).




                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: November 3, 2006

Do Not Publish